MEMORANDUM*
Petitioner relied on the district court’s incorrect advice and is thus entitled to equitable tolling during the time his first federal petition was pending. See Smith v. Ratelle, 323 F.3d 813, 819 (9th Cir.2003) (finding equitable tolling where the district court “provided a misleading explanation of [petitioner’s] options to avoid a procedural default”); see also Ford v. Hubbard, 305 F.3d 875, 889 n. 14 (9th Cir.2002) (noting the “district court’s error in failing properly and fully to inform [petitioner] about his options with respect to the mixed petitions and in misleading him as to the legal effect of a dismissal of his petitions” justified equitable tolling). Because the tolling rendered petitioner’s claim timely, the court below erred by dismissing it.
REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.